Exhibit 10.7

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Non-Employee Directors)

 

BY ACCEPTING THIS AWARD, YOU VOLUNTARILY AGREE TO ALL OF THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants to the
participant named in the Grant Summary (as defined below) (“Recipient”), who is
affiliated with the Company or an Affiliate as a non-employee director,
restricted stock units (“RSUs”) representing the right to receive one share of
its Common Stock, $0.0001 par value per share (“Common Stock”) for each RSU.
Certain specific details of this award, including the number of RSUs and the
Grant Date, may be found in the Grant Summary and are hereby incorporated by
reference into this Agreement. The terms and conditions of the grant of RSUs
(this “Award”) are set forth in this Agreement and in the Company’s 2006 Equity
Incentive Plan, as amended (the “Plan”).

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Committee” shall have the meaning as defined in the Plan.

“Grant Date” shall mean the date of the award of the RSUs as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or, to the extent compliant with Section 409A,
upon such other proof as the Committee may require, effective upon receipt of
such certification or other proof by the Committee.

“Special Retirement” shall mean retirement by a Recipient who is a director of
the Company, either (A) after reaching the applicable mandatory retirement age
at retirement or (B) at the end of a term of office if Recipient is not
nominated for a successive term of office on account of the fact that Recipient
would have reached the applicable mandatory retirement age during such
successive term of office, regardless of years of service with the Company.

 

March 2012



--------------------------------------------------------------------------------

2. RIGHTS OF THE RECIPIENT WITH RESPECT TO THE RSUs.

a) No Stockholder Rights. The RSUs granted pursuant to this Award do not and
shall not entitle Recipient to any rights of a stockholder. The rights of
Recipient with respect to the RSUs shall remain forfeitable at all times prior
to the date on which such rights become vested, and the restrictions with
respect to the RSUs lapse, in accordance with Section 3, 4 or 5.

b) Additional RSUs as Dividend Equivalents. If the Company pays any cash
dividends on its Common Stock, the Company shall credit to Recipient, on each
dividend payment date, a number of additional RSUs (“Dividend Equivalents”)
equal in value to the cash dividends that would have been paid on the shares of
Common Stock underlying the unvested RSUs covered by this Agreement assuming
that: (i) such underlying shares had been outstanding as of the record date for
such dividends declared on or after the Grant Date and prior to the issuance
date of the underlying shares; and (ii) the amount of the Dividend Equivalents
had been reinvested in additional shares of Common Stock as of the payment date
of such dividends. The number of additional RSUs representing Dividend
Equivalents shall be determined by (a) multiplying the dollar amount of the cash
dividends paid per share of Common Stock by the number of RSUs subject to this
Award that remain unvested as of the applicable dividend payment date (including
additional RSUs attributable to prior Dividend Equivalents) and (b) dividing
such amount by the Fair Market Value (as defined in the Plan) of a share of
Common Stock on the dividend payment date. Dividend Equivalents so credited
shall be subject to the same terms and conditions as the RSUs to which such
Dividend Equivalents relate, shall be distributed in shares of Common Stock
when, and if, and to the extent that the RSUs to which they related are vested
and settled as provided below, but shall be forfeited in the event that the RSUs
with respect to which such Dividend Equivalents were credited are forfeited. For
the avoidance of doubt, no Dividend Equivalents shall be credited or distributed
with respect to any RSUs that have vested and for which the underlying shares
have been issued prior to the applicable dividend payment date.

c) Conversion of RSUs; Issuance of Common Stock. No shares of Common Stock shall
be issued to Recipient prior to the date on which the RSUs vest in accordance
with Section 3, 4 or 5. On the date that any RSUs vest pursuant to Section 3, 4
or 5 (or as promptly as administratively practicable thereafter), the Company
shall cause to be issued in book-entry form, registered in Recipient’s name or
in the name of Recipient’s legal representatives, beneficiaries or heirs, as the
case may be, the underlying shares in payment of such vested whole RSUs
(including additional RSUs credited as Dividend Equivalents), unless such
payment is deferred in accordance with the terms and conditions of the Company’s
non-qualified compensation deferral plans.

3. VESTING SCHEDULE; RSUs SUBJECT TO FORFEITURE.

a) Subject to the terms and conditions of this Award, 100% the RSUs, including
any additional RSUs credited to Recipient as Dividend Equivalents, shall vest on
the later of (i) the first-year anniversary of the Grant Date, or (ii) the date
the annual meeting of stockholders of the Company following the Grant Date is
concluded.

 

March 2012

 

2



--------------------------------------------------------------------------------

Recipient shall not sell, transfer, assign, hypothecate, pledge, grant a
security interest in, or in any other way alienate, any of the RSUs, or any
interest or right therein.

b) Except in the event of death, Permanent Disability or Special Retirement or
as set forth below, any unvested RSUs automatically shall be immediately and
irrevocably forfeited without compensation on the date that Recipient’s
affiliation with the Company or any Affiliate as a director terminates, or if
Recipient is a director of an Affiliate and such entity ceases to be an
Affiliate, whether by Committee action or otherwise, on the date such entity
ceases to be an Affiliate.

4. ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. If Recipient
ceases to be affiliated with the Company or any Affiliate as a result of
Recipient’s death or Permanent Disability, or if Recipient’s death or Permanent
Disability occurs following a Special Retirement, all of the RSUs shall become
fully vested.

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT.

a) If Recipient’s affiliation with the Company or any Affiliate terminates as a
result of Recipient’s Special Retirement, any unvested RSUs shall continue to
vest in accordance with the vesting schedule set forth in Section 3 above.

b) Notwithstanding the foregoing clauses (a) and (b), all unvested RSUs shall be
immediately and irrevocably forfeited in the event that Recipient breaches his
or her contractual or legal obligations to the Company or an Affiliate.

6. TAX MATTERS

a) Tax Withholding. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the vesting or any acceleration of
vesting of the RSUs, or any issuance of Common Stock or otherwise under this
Agreement, the Company shall withhold a sufficient number of shares of Common
Stock issuable upon settlement of the RSUs at the then current Fair Market Value
(as defined in the Plan) to meet the withholding obligation based on the minimum
rates required by law; provided, however, that the Company may, in its sole
discretion, sell a sufficient number of shares of Common Stock on behalf of
Recipient to satisfy such obligations, accept payment to satisfy such
obligations in the form of cash or delivery to the Company of shares of Company
stock already owned by Recipient, withhold amounts from Recipient’s
compensation, or any combination of the foregoing or other actions as may be
necessary or appropriate to satisfy any such tax withholding obligations.

b) Section 409A.

(i) This Award is intended to qualify for the short-term deferral exception to
Section 409A of the Code (“Section 409A”) described in the regulations
promulgated under Section 409A to the maximum extent possible. To the extent
Section 409A is applicable to this Award, this Award is intended to comply with
Section 409A and to be interpreted and construed consistent with such intent.

 

March 2012

 

3



--------------------------------------------------------------------------------

(ii) With respect to any Recipient who is eligible for Special Retirement, this
Award is intended to be paid on fixed payment dates under Sections 3 and 5 of
this Agreement and such payments may not be accelerated except to the extent
permitted under Section 409A.

7. RIGHTS, RESTRICTIONS AND LIMITATIONS. All shares of Common Stock issued to
Recipient pursuant to this Agreement are subject to the rights, restrictions and
limitations set forth in the Company’s Restated Certificate of Incorporation.
Recipient shall not have the rights of a stockholder until Shares, if any, are
issued on or following the applicable vesting date.

8. RESTRICTIONS UNDER SECURITIES LAW. The issuance of RSUs and the shares of
Common Stock covered by this Agreement are subject to any restrictions which may
be imposed under applicable state and federal securities laws and are subject to
obtaining all necessary consents which may be required by, or any condition
which may be imposed in accordance with, applicable state and federal securities
laws or regulations.

9. NO CONTINUED RIGHTS.

a) Nothing in this Agreement (including, but not limited to, the vesting of the
RSUs pursuant to the schedule set forth in Section 3 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon Recipient any right to continue in
affiliation with the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; or (iii) confer any right or benefit
under this Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Agreement or Plan.

b) Recipient acknowledges and agrees that the right to continue vesting in the
RSUs pursuant to the schedule set forth in Section 3 is earned only by
continuing as a director of the Company (not through being granted RSUs or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”).
Recipient acknowledges and agrees that such a reorganization could result in the
termination of Recipient’s relationship as a director of the Company or an
Affiliate and the loss of benefits available to Recipient under this Agreement,
including but not limited to, the termination of the right to continue vesting
the RSUs under this Agreement.

10. INCORPORATION OF PLAN. The RSUs granted hereby are granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

11. COPIES OF PLAN MATERIALS. Recipient acknowledges that Recipient has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, electronically from the Company. Recipient
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Company.

 

March 2012

 

4



--------------------------------------------------------------------------------

12. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
with respect to its subject matter. This Agreement shall be binding upon and
shall inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs, legatees and personal representatives of
Recipient.

13. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

14. NOTICE OF RESTRICTION. The parties agree that any book entry representing
the RSUs granted hereunder may contain a legend, or notation as the case may be,
indicating that such RSUs are subject to the restrictions of this Agreement.

15. ACKNOWLEDGMENT. Recipient acknowledges that the acceptance of the RSUs
constitutes an unequivocal acceptance of this Agreement and any attempted
modification or deletion will have no force or effect on the Company’s right to
enforce the terms and conditions stated herein.

By accepting the RSUs, you agree to all of the terms and conditions set forth
above and in the Plan.

 

March 2012

 

5